United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1084
                                ___________

Ethridge Dyer; Eloise Dyer, Husband   *
and Wife,                             *
                                      *
              Appellants,             *
                                      *
      v.                              *
                                      *
K. Marcus Poemoceah, M.D.; John D. * Appeal from the United States
Alston, M.D., also known as Jack D.   * District Court for the
Alston; Gravette Medical Associates,  * Western District of Arkansas.
Ltd; Northwest Arkansas Surgical      *
Clinic, P.A.,                         *       [UNPUBLISHED]
                                      *
              Appellees,              *
                                      *
Tom Crosby, M.D.,                     *
                                      *
              Movant.                 *
                                 ___________

                       Submitted: February 5, 1999
                           Filed: March 19, 1999
                                ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
       Ethridge Dyer and Eloise Dyer, husband and wife, appeal from the district
court’s1 adverse judgment upon a jury verdict, and its order denying them judgment
as a matter of law or a new trial, in their diversity action claiming medical
malpractice. After careful review of the record and the parties’ briefs, we affirm for
the reasons stated by the district court in its order, and we reject as meritless the
Dyers& additional claim of instructional error. For the first time on appeal, the Dyers
challenge remarks made by opposing counsel during closing argument; reviewing for
plain error, we conclude that none of the challenged remarks prejudiced any of the
Dyers’ substantial rights. See Rush v. Smith, 56 F.3d 918, 922 (8th Cir.) (en banc),
cert. denied, 516 U.S. 959 (1995). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable H. FRANKLIN WATERS, United States District Judge for the
Western District of Arkansas.

                                         -2-